Harrison, J.,
delivered the opinion of the court.
The petitioners to whom this writ of error was awarded were the endorsers upon a certain negotiable note held 'by the Bank of Graham, and the judgment complained of was for $1,044.60, the balance due on that note. The defence made by the endorsers, as shown by their “statement of defence,” filed in response to the demand of the plaintiff bank, was that the note sued on was endorsed by them upon certain conditions which the bank did not perform, and therefore that the note never became operative and binding upon the endorsers. The bank denied the position taken by the endorsers, and insisted that it was the tona, fide holder for value of the note, in due course of business, and without notice of the alleged conditions.
It appears from the record that, in November, 1892, the West Graham Wood Working Company executed a deed of trust upon certain real and personal property to secure to the Bank of Graham the payment of a note for $5,000, made by the Graham Wood Working Co. That note provided on its face that, whenever additional collaterals should be required by the bank, the maker would furnish the same. The bank became dissatisfied with its security, and was pressing J. B. Greever, the president of the debtor company, and its chief owner, for additional col*549lateral. Under thege circumstances, J. B. Greever proposed to Alex. St. Clair, the president of the hank, that he would furnish two well endorsed notes, one for $1,000, and the other for $4,000, in lieu of the $5,000 note, if the bank would release the deed of trust. St. Clair agreed to this, if notes satisfactory to the bank were furnished. When the notes were presented, the president of the bank refused to accept the $4,000 note and release the deed of trust, saying that he did not know any of the endorsers except J. A. Greever, but offered to take the notes as additional collateral security. Thereupon J. B. Greever stated that he would see J. A. Greever, one of the endorsers. In a few days J. B. Greever returned and delivered the notes to the bank as additional collateral security for the deed of trust debt, as shown by a cotemporaneous assignment in writing executed by him.
The endorsers claim that their names were secured upon the $4,000 note by Greever, upon condition that the deed of trust would be released, thereby enabling Greever to sell the property to better advantage than could be done under the deed of trust.
We are of opinion that the court did not err in refusing to allow the witness, St. Clair, to answer the question propounded by the defendants calling for the opinion of the witness as to the Avalué of the property conveyed by the deed of trust during the years 1892-’3. If this question had indicated a pertinent enquiry, the objection could not be considered for the reason that the answer expected is not given, and therefore the court could not determine its materiality. The vsdtness might have answered that he did not know the value of the property.
We are further of opinion that the court did not err in refusing to allow, the twelfth question and answer in the deposition of J. B. Greever to be read to the jury, which would have put before the jury an opinion alleged by the witness to have been expressed to him by the cashier of the bank, after the transaction *550under consideration, touching the bank’s legal rights in the premises. The cashier was not a party to the transaction, and was not present when the negotiation took place. If he ever said what the witness credits him with saying, it was wholly irrelevant, and could in no way affect the rights of the bank.
We are further of opinion that there was no error to the prejudice of the defendants in the three instructions which the court gave, nor in the rejection of the two instructions offered by them.
The second instruction given by the court informed the jury clearly that if they believed from the evidence that J. B. Greever made a fraudulent application of the note sued on for a purpose different from that for which it was entrusted to him, or that he negotiated the same in violation of the conditions upon which he obtained it; that the plaintiff could not recover if they further believed from the evidence that at the time of the negotiation and purchase of the note the bank had notice that Greever was making such fraudulent application, or was negotiating the note in violation of such conditions.
The third instruction was evidently intended to inform the jury as to the evidence they were entitled to consider, and its relevancy in this class of cases. The instruction, however, begins by reiterating what was said in the second instruction as to the fraudulent application of the note, and omits any reference to the violation of the conditions upon which it was obtained; thus, it is contended, giving greater prominence to the defence that the note had been used in fraud of the rights of the endorsers, than to the defence that its use was a violation of the alleged conditions upon which the note was endorsed. It is suggested that the giving of this third instruction made it incumbent upon the court to give the first instruction offered by the defendants which reiterated what had been said in the court’s second instruction touching the alleged conditions.
The second instruction fully informed the jury upon both *551phases of the defence, and it. was wholly unnecessary to repeat in the court’s third instruction anything theretofore stated for the guidance of the jury with respect to either phase of the defence. Under the circumstances of this case we do not see that the defendants could have been prejudiced by the third instruction given by the court. Indeed, it is difficult to perceive how any other proper verdict could have been rendered.
The judgment must be affirmed.